EXHIBIT 10.1

 

FIRST DATA CORPORATION

RESTATED RESTRICTED STOCK AWARD AGREEMENT

 

TERMS AND CONDITIONS

 

1. Pursuant to the 2002 First Data Corporation Long-Term Incentive Plan (the
“2002 LTIP”), First Data Corporation (the “Company”) hereby grants to Executive
Committee Member (“Executive”), as of                              (the “Grant
Date”), Amount of Shares shares of First Data Corporation common stock, subject
to the restrictions set forth in this Agreement (the “Shares”). The number of
Shares may be adjusted pursuant to paragraph 7 below.

 

2. The terms of the 2002 LTIP are hereby incorporated in this instrument by
reference and made a part hereof.

 

3. Subject to other provisions of this Agreement and the terms of the 2002 LTIP,
Executive shall vest in Executive’s unrestricted ownership of the Shares, and
all restrictions thereon shall lapse, as follows:

 

[vesting schedule]

 

Notwithstanding any other provision of the 2002 LTIP or this Agreement, in order
for any portion of this award to vest, you must execute and return to the
Company an updated, lawful restrictive covenant agreement if requested by the
Company prior to vesting. Failure to execute such an agreement will cause your
award to cease vesting.

 

4. Other than as provided in Paragraph 3 above, the Shares may not be sold,
assigned, transferred, pledged, or otherwise disposed of, except by will or the
laws of descent and distribution, or otherwise as provided by the 2002 LTIP. If
Executive or anyone claiming under or through Executive attempts to make any
such sale, transfer, assignment, pledge or other disposition of Shares in
violation of this Paragraph 4, such attempted violation shall be null, void, and
without effect.

 

5. Executive will forfeit Executive’s right to the Shares issued to Executive if
Executive’s continuous employment or performance of services for the Company or
an Affiliate (as defined in the 2002 LTIP) terminates for any reason (except
solely by reason of a period of Related Employment, as defined in the 2002 LTIP,
or as set forth in paragraph 6) before the restrictions applicable to those
Shares have lapsed. For purposes of plan administration, Executive shall not be
considered to have terminated employment with the Company if Executive is
re-hired by the Company within 90 days of Executive’s involuntary termination
other than For Cause.

 

6. If Executive dies, or becomes disabled (as defined in the 2002 LTIP) during a
period of continuous employment or performance of services for the Company or an
Affiliate after the Date of Grant but while any Shares remain restricted,
Executive shall immediately vest in any then-restricted Shares. Executive shall
not vest in any then-restricted Shares by reason of Retirement.

 

7. Before the restrictions applicable to the Shares have lapsed, Executive (and
any person succeeding to Executive’s rights pursuant to the 2002 LTIP) will have
ownership of the Shares, including the right to vote the Shares and to receive
dividends or other distributions made or paid with respect to such Shares (such
distributions to be made in the form cash, accrued during the Restricted
Period(s) set forth in this Agreement and paid only upon lapse of such
restrictions). The indicia of ownership of the Shares issued to Executive in
this Award shall be held by the Company or its authorized representative during
the period restrictions apply to the Shares. The Company may require Executive
to provide a stock power or other instrument of assignment (including a power of
attorney) endorsed in blank, with a guarantee of signature if deemed necessary
or appropriate by the Company, which would permit transfer to the Company of all
or a portion of the Shares in the event such Shares are forfeited in whole or in
part. Unless Executive’s right to the Shares has been forfeited, the Shares will
be released to Executive (or to any person succeeding to Executive’s rights
pursuant to the 2002 LTIP), together with accrued cash dividends, at the time
the restrictions on the Shares lapse.

 

8. In the event of any change in the outstanding shares of the Company by reason
of any stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination or exchange of shares, sale by the Company of all or part of its
assets, distribution to shareholders other than a normal cash dividend, or other
extraordinary or unusual event occurring after the Grant Date and prior to lapse
of restrictions applicable to the Shares, if the Committee shall determine, in
its discretion, that such change equitably requires an adjustment in the terms
of this Award or the number of Shares, such adjustment may be made by the
Committee and shall be final, conclusive and binding for all purposes of the
2002 LTIP.

 



--------------------------------------------------------------------------------

9. It shall be a condition to the obligation of the Company to release the
Shares at the time restrictions on the Shares lapse (a) that Executive (or any
beneficiary or person entitled to act) pay to the Company or its designee, upon
its demand, in accordance with the 2002 LTIP, such amount as may be demanded for
the purpose of satisfying its obligation or the obligation of any of its
Affiliates or other person to withhold U.S. federal, state, local or foreign
income, employment or other taxes incurred by reason of the transfer of Shares,
and (b) that Executive (or any beneficiary or person entitled to act) provide
the Company with any forms, documents or other information reasonably required
by the Company. Executive may satisfy Executive’s obligation to pay the taxes
described in this paragraph by agreeing to surrender to the Company Shares
distributed to Executive having a fair market value on the date the restrictions
applicable to the Shares lapse equal to the amount of such taxes.

 

10. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent, unless the Committee determines in its sole discretion that there have
occurred or are about to occur significant changes in Executive’s position,
duties or responsibilities, or significant changes in economic, legislative,
regulatory, tax, accounting or cost/benefit conditions which are determined by
the Committee in its sole discretion to have or to be expected to have a
substantial effect on the performance of the Company or subsidiary, affiliates,
division, or department thereof, on the 2002 LTIP or on this Award. The
Committee may, in its sole discretion, permit Executive to surrender the Shares
in order to exercise or realize the rights under other Awards under the 2002
LTIP, or in exchange for the grant of new Awards under the 2002 LTIP, or require
Executive to surrender the Shares as a condition precedent of new Awards under
the 2002 LTIP.

 

11. Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the 2002 LTIP or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on you and all persons claiming under
or through Executive. By accepting this grant of Shares or other benefit under
the 2002 LTIP, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the 2002 LTIP by the Company, the Board
or the Committee or its delegates.

 

12. The validity, construction, interpretation, administration and effect of the
2002 LTIP, and of its rules and regulations, and rights relating to the 2002
LTIP and to this Agreement, shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware.



--------------------------------------------------------------------------------

On Behalf of First Data Corporation

By

   

Title:

   

 

I accept the Grant of Shares under the terms and conditions set forth in this
Agreement.

 

By:

    Executive Committee Member